Title: From George Washington to Colonel Philip Van Cortlandt, 10 November 1778
From: Washington, George
To: Van Cortlandt, Philip


  
    Dear Sir
    Pougkeepsie [N.Y.] 10th Novemr 1778
  
Since writing to you to move to Minisink I have ordered Count Pulaskis Legion to that place. If therefore you have not marched, you may remain where you are or in such place as you shall judge most convenient upon consulting with Colo. Cantine and the principal inhabitants. If you should have marched, you may return. When you have fixed upon a position, be pleased to inform me of it, that I may know where to address any future orders. I am Dear Sir Yr most obt Servt.
